Citation Nr: 0727246	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to the service-
connected right wrist disability.

2.  Entitlement to service connection for a gastrointestinal 
disability, including as secondary to the service-connected 
right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for an acquired psychiatric condition to 
include nervousness, anxiety disorder and insomnia, and a 
gastrointestinal disability.

In a May 2004 decision, the Board remanded the issues of an 
acquired psychiatric condition to include nervousness, 
anxiety disorder and insomnia, and a gastrointestinal 
disability for further development.

The issue of entitlement to service connection for a 
gastrointestinal disability including as secondary to the 
service-connected right wrist disability, addressed in the 
REMAND portion of the decision below, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that any currently manifested acquired psychiatric 
disorder is the result of active service, including the 
service-connected right wrist disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, including as secondary to the service-
connected right wrist disability, have not been met.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudication notice was provided by a letter dated in 
January March 2001.  However, this letter was insufficient in 
that it did not address the issues of disability ratings, 
effective dates, or secondary service connection.  Subsequent 
additional notice was provided in May 2004 and, in the June 
2006 supplemental statement of the case (SSOC), the RO 
provided excerpts from the rating schedule and notice 
regarding secondary service connection.  While the notice was 
not provided prior to the initial adjudication, and none of 
the notices addressed effective dates, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process 
and, as the claim has been denied, there can be no prejudice 
with respect to the lack of notice regarding effective dates.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, records from Social 
Security Administration (SSA), assisted the veteran in 
obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  The veteran did request to 
appear before the Board, but failed to report for his 
scheduled hearing in August 2007.  All other known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show no complaints of or treatment 
for a psychiatric disorder during active service.  Rather, a 
mental status evaluation conducted during active service 
found no abnormalities and expressly noted the veteran was 
mentally responsible, able to distinguish right from wrong 
and adhere to the right, had the mental capacity to 
understand and participate in board proceedings, and met 
proscribed U.S. Army retention standards.  His report of 
medical history and examination at discharge from active 
service shows no psychiatric complaints, defects, diagnoses, 
abnormalities or other findings.

VA examinations of record dated in November 1983, January 
1987, and January 1991 show no psychiatric complaints or 
findings.  A private evaluation conducted in March 1993 shows 
normal mental status findings.  

It is not until 1995 that the medical evidence shows findings 
of anxiety.  Anxiety reaction was not diagnosed until 1996.  
Subsequent VA and private treatment records document 
complaints and findings of anxiety, hopelessness and 
depression, and insomnia.

VA examination for mental disorders, conducted in September 
1996, shows that the veteran then had no history of any 
psychological treatment or psychiatric diagnoses.  However, 
the examiner noted the veteran had been an active alcohol and 
substance abuser for most of his adult life.  The examiner 
diagnosed alcohol dependence in remission and opined that the 
veteran very likely had a significant AXIS II personality 
pathology.  The examiner stated the claims file and medical 
files had been reviewed.  

In March 2006, the veteran again underwent VA examination.  
The examiner noted that the veteran's claims file, electronic 
file, and medical file had all been reviewed.  The examiner 
diagnosed bipolar affective disorder, not otherwise 
specified, currently not under treatment, and chronic 
alcoholism.  The examiner opined that there existed no causal 
connection between the veteran's service-connected right 
wrist injury and his current psychiatric diagnosis.

Given that these examinations were conducted with review of 
the entire record-to include service medical records, VA and 
private treatment records, and SSA records-and with 
examination of the veteran, the 1996 and 2006 VA opinions are 
highly probative.  

The medical evidence does not present any other opinions or 
findings with respect to a relationship between the veteran's 
acquired psychiatric disorder, the veteran's active service 
or his service-connected right wrist disability.

Rather, the medical evidence demonstrates that the veteran's 
acquired psychiatric disorder was first manifest in 1995, 
many years after the veteran's discharge from active service.

In considering whether the manifested psychiatric disability 
is directly related to the veteran's active service, such a 
lapse of time weighs heavily against the veteran's claim for 
direct service connection.  See Maxson v. Gober, 230 F.3rd  
1330, 1333 (Fed. Cir. 2000).

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the extent that he manifests an acquired 
psychiatric disorder that is the result of active service or 
of his service-connected right wrist disability cannot 
constitute medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).


The preponderance of the evidence is against a finding that 
the currently manifested acquired psychiatric disorder is the 
etiological result of the veteran's active service or of his 
service-connected right wrist disability; there is no doubt 
to be resolved; and service connection for an acquired 
psychiatric disorder is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

The veteran seeks service connection for a gastro-intestinal 
disability, including as secondary to his service-connected 
right wrist disability.  

The veteran is service-connected for a right wrist disability 
which is evaluated as 60 percent disabling.  VA and private 
treatment records show that the veteran does manifest a 
gastrointestinal disability, including gastroesophageal 
reflux disease (GERD).

In its May 2004 Remand, the Board requested a VA examination 
to determine if the currently manifested gastrointestinal 
disability is the result of active service or, in the 
alternative, the result of medication prescribed for the 
service-connected right wrist disability.  

A March 2006 VA examination report is of record.  But, while 
the examiner did render an opinion that the currently 
manifested gastrointestinal disability is not likely the 
result of an injury the veteran sustained while playing 
football in service, the examiner offered no opinion as to an 
etiological relationship, if any, between the service-
connected right wrist disability and the currently manifested 
gastrointestinal disability.  

The case must be returned for clarification consistent with 
the terms of the May 2004 Remand.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again undergo 
medical examination by an appropriate 
medical professional to determine the 
nature, extent, and etiology of his 
claimed gastrointestinal disability.  All 
indicated tests and studies should be 
performed.

The claims folder and a copy of this 
remand must be provided to the examiner 
in conjunction with the examination. The 
examiner should summarize the medical 
history, including the onset and course 
of any diagnosed gastrointestinal 
disability; describe any current symptoms 
and manifestations attributed to the 
gastrointestinal disability; and provide 
diagnoses for any and all 
gastrointestinal pathology manifested.

The examiner is to provide an opinion as 
to whether it is at least as likely as 
not that any manifested gastrointestinal 
disability is the result of an incident 
in service or is related to the service-
connected right wrist disability, 
including prescribed medications.  

All opinions expressed must be supported 
by complete rationale.  

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for a gastrointestinal disability, 
including as secondary to the service-
connected right wrist disability, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a SSOC and afford a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


